Citation Nr: 1111817	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for a left knee disorder to include left knee replacement.

3.  Entitlement to service connection for a right hip disorder to include hip replacement secondary to a left knee disorder.

4.  Entitlement to service connection for a left hip disorder to include hip replacement secondary to a left knee disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a rash on the back and ankle to include as due to exposure to herbicides.



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection for a throat disorder, a left knee disorder, bilateral hip disorders to include as secondary to the left knee disorder, and a rash on the back and ankle to include as due to exposure to Agent Orange.  The Veteran disagreed and perfected an appeal.  

In August 2009 the Veteran and his representative presented testimony in support of the Veteran's claims at a hearing at the RO before a local hearing officer.  In January 2011 the Veteran and his representative presented testimony in support of the Veteran's claims at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearing have been associated with the Veteran's VA claims folder.
The issues of service connection for a throat disorder, a left knee disorder and bilateral hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record supports a conclusion that the Veteran's hypertension disorder is unrelated to his active duty service.

2.  A preponderance of the competent evidence of record supports a conclusion that the Veteran's rash of the back and ankle are unrelated to his active duty service and not due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Entitlement to service connection for a rash on the back and ankle to include as secondary to exposure to herbicides is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served for three years in the U.S. Army and had service in Korea.  He contends that he suffers from hypertension that was incurred during his active duty military service and he seeks service connection.  He also has claimed that he was exposed to herbicides during his service in Korea and that it has caused a rash to appear on his back and ankle and that he is entitled to service connection.
The Board will first address preliminary matters and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was informed in letters dated April 2008 and March 2010 that in order to substantiate his claims for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service. The April 2008 letter also informed the Veteran of how VA determines a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was further notified in both letters that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, private medical records identified by the Veteran and all VA medical records pertaining to the Veteran's claims.  

The Veteran did not receive VA medical examinations for his hypertension and rash disorders.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.
With regard to his hypertension disorder, there is no competent contemporary evidence to show that the Veteran had high blood pressure during service.  With regard to the rash, as discussed in greater detail below, the Veteran has not been diagnosed with a skin disorder that is recognized to be related to exposure to Agent Orange and there is no evidence of the claimed skin disorder being incurred during service.

For those reasons, the Veteran's claims do not meet the elements of McLendon and the Board therefore finds that VA properly met its duties to assist the Veteran regarding development of medical evidence.  VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran presented evidence and testimony at a hearing at the RO before a local hearing officer and at a video-conferenced hearing before the undersigned VLJ.  


Entitlement to service connection for hypertension. 
Entitlement to service connection for a rash on the back and ankle to include as due to exposure to herbicides.

Because the issues raise similar facts and will be resolved by the same law, the Board will address them in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Service connection - Agent Orange exposure in Korea

Effective February 24, 2011, a veteran who, during active military, naval or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2010).

Whenever the Secretary of the Department of Veteran Affairs determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 109, 32540 (June 8, 2010). The Secretary has determined that hypertension and skin disorders other than chloracne or other acneform disease consistent with chloracne are not connected to exposure to herbicides. See 38 C.F.R. § 3.309(e) (2010).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2010).


Analysis

The Veteran contends that during high school, he had been told by a physician that he had elevated blood pressure.  See hearing transcript at pages 19-20.  He also testified that he first received treatment for blood pressure in about 1979.  See hearing transcript at page 20.  The Veteran also contends that the rash he has on his back and ankle were caused by exposure to herbicides in Korea.  He testified that he served in an Army artillery unit that was stationed close enough to the Korean DMZ that he could see search lights along the demilitarized zone.  See hearing transcript at page 23.  He seeks service connection for both disorders.

The Board notes that the Veteran did not claim that his hypertension was caused by exposure to herbicides.  However, since the record evidence suggests that the Veteran may have been exposed to herbicides, the Board will analyze whether he enjoys a presumption of service connection for that disease based on exposure to herbicides.  

As noted above, the first element of service connection is evidence of a current disorder.  The Board observes that the Veteran was diagnosed in October 2009 by a VA healthcare provider with uncontrolled hypertension.  Similarly, a December 2009 VA examiner diagnosed the Veteran with atopic dermatitis.  Thus, Shedden element (1) is met for both claims.

With regard to element (2), evidence of in-service incurrence or aggravation of a disease or injury, the Board will address only the issue of direct service connection because, as is discussed in detail below, even if the Veteran were presumed to have been exposed to herbicides, he manifests no disease or disorder that has been determined by the Secretary of Veterans Affairs to be associated with exposure to herbicides.  Thus, element (2) for purposes of presumptive exposure to Agent Orange in Korea is immaterial to the issues before the Board.

The record does not include any documentary evidence of high blood pressure or diagnosed hypertension during service.  Indeed, the Veteran's service treatment records include only blood pressure readings taken at his induction physical and at his discharge physical three years later.  Those readings are 130/86 in April 1967 and 112/84 in April 1970.  The Veteran testified that he was not treated for high blood pressure or hypertension until about 9 years after his discharge in 1979.  See hearing transcript at page 20.  There are no entries in his service treatment records that show any treatment for or complaint of any symptoms associated with high blood pressure and no diagnosis of hypertension was made during active duty service.  For those reasons, the Board finds that element (2) has not been satisfied on a direct service connection basis.

Similarly, with regard to the Veteran's skin condition, the service treatment records do not include any entry of treatment for or complaint of a skin disorder.  There is no diagnosis in the record of a skin disorder that manifested during active duty.  Indeed, the Veteran testified in response to a leading question that he was stationed in Korea during the time period when new regulations provide presumption of exposure to herbicides, but he testified that "I'm gonna say I didn't have a rash or, anything like that at the time I was in the service, it's developed," after service.  See hearing transcript at page 23.  In short, there is no evidence that the Veteran had a rash or skin condition during service.  For those reasons, the Board finds that element (2) has not been satisfied on a direct service connection basis.

With regard to element (3), a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the Board will briefly note that it has found that there was no in-service incurrence of hypertension or a skin disorder.  Thus, for purposes of a direct service connection claim, the Board observes that there can be no evidence linking non-existent conditions and current conditions; there is no such probative evidence in the record.  To the extent that the Veteran's claim can be construed to be evidence of such a link, the Board observes that there is nothing in the record to show that he is competent to provide a medical opinion regarding the etiology of hypertension or a skin disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Thus, any testimony or statement he has made to that effect carries no probative weight.

With regard to presumptive exposure to herbicides as the cause of his diagnosed hypertension and atopic dermatitis disorders, the Board observes, as is stated above, that the Secretary of Veterans Affairs has determined after extensive review of the medical literature that there is no association between exposure to herbicides such as Agent Orange and hypertension or skin disorder other than chloracne or other acneform disease consistent with chloracne.  In other words, the Veteran's diagnosed disorders are not considered to be caused by exposure to herbicides. 

In addition, there is no competent evidence of record that supports a contention that they were caused by exposure to herbicides.  As above, the Board has not found anything in the record to establish that the Veteran is qualified to present an opinion of any value regarding a scientifically based association between exposure to Agent Orange and hypertension or atopic dermatitis.  Thus, any statement he has provided to the record that can be construed to make such an association carries no probative value and is far outweighed by the scientific review conducted by the National Science Foundation and adopted by the Secretary.  

For those reasons, the Board finds that element (3) has not been satisfied as to either hypertension or atopic dermatitis.  Thus, the Veteran's claims fail and service connection is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disorder is denied.



REMAND

At the January 2011 video hearing, the Board testified that he went to a Dallas, Texas, area VA medical facility in about 1975 or 1976 for treatment concerning his throat pain and the sleeping problems it caused.  See hearing transcript at page 5.  The Board observes that no such VA treatment records are in the Veteran's VA claims folder and, apparently, no effort has been made to obtain such records.  In addition, the testified that he told his personal physician, K.C.L. in Garland, Texas, about his throat condition.  See hearing transcript at page 6. Those records, if they exist, should be associated with the Veteran's VA claims folder.  See 38 C.F.R. § 3.159(c) (2010).  

Similarly, the Veteran testified that he saw Dr. K.C.L. for his left knee and hip conditions.  See hearing transcript at page 15.  It is unclear from the Veteran's testimony precisely when he first saw his personal physician for his knee or hip conditions, but he testified that his "personal physician was treating me for ah, arthritis . . . I want to say a year after I got out out of the service."  See hearing transcript at page 16.  Such evidence would be relevant for the Veteran's claims and efforts should be made to obtain any such records.

The Board further notes that the bilateral hip claims are inextricably intertwined with the left knee claim.  Thus, the left knee claim should be resolved before the hip claims can be resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he provide contact information and sign release forms for medical records pertaining to his treatment by his personal physician Dr. K. Charles Lang, M.D., to include records dating from 1970 onward.  Any such records that are obtained should be associated with the Veteran's VA claims folder.

2.  Following completion of the foregoing and any other development deemed necessary, VBA should readjudicate the Veteran's claims for entitlement to service connection for a throat disorder, a left knee disorder and bilateral hip disorders claimed to secondary to the left knee disorder.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


